Citation Nr: 0608971	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
insipidus, currently rated 20 percent disabling.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes insipidus.  

3.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to service-connected diabetes insipidus.  

4.  Entitlement to service connection for sciatica, claimed 
as secondary to service-connected diabetes insipidus.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision, 
claimed as secondary to service-connected diabetes insipidus.  

REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The issues of entitlement to service connection for 
hypertension and whether new and material evidence has been 
submitted to reopen a claim of service connection for 
defective vision are decided herein while the other issues 
appearing on the title page are addressed in the remand that 
follows the order section of this decision.  

The remanded issues will be initially considered by the 
Appeals Management Center of the VA.  Appellant will be 
notified of any action needed of him by the VA.


FINDINGS OF FACT

1.  The veteran does not currently have hypertension.  

2.  Service connection for defective vision was previously 
denied in an unappealed rating decision dated in February 
1969.  He was notified and did not timely appeal.  This is 
the last final denial on any basis.

3.  The evidence received since February 1969 is either 
cumulative of redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim seeking service 
connection for defective vision.  


CONCLUSIONS OF LAW

1.  Claimed hypertension was not incurred in or aggravated by 
active military service and is not proximately due to, the 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for 
defective vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

Also, during the pendency of this appeal, the Court has 
entered a new decision explaining notice to be provided in 
service connection claims.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In 
that case, it was held that proper notice would include 
information concerning disability ratings and effective 
dates.  In this case, as the appeal as to both issues is to 
be denied, there is no reason that such information needs to 
be provided as there is no issue concerning disability 
ratings or effective dates.  As such, the lack or proper 
notice is not prejudicial to the appellant and a decision may 
be entered as set forth otherwise herein.  As to the remanded 
issues, an opportunity to provide Dingess notice will be 
offered.

In the present case, the veteran's claims were initially 
adjudicated subsequent to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA through 
correspondence dated in December 2002 as well as in the 
February 2004 statement of the case.  Although the 
originating agency did not specifically request him to submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for hypertension for which service connection 
is sought, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for hypertension.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant in not notifying him of the evidence pertinent 
to those elements.

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claim for 
service connection for hypertension has been obtained.  In 
particular, the veteran's service medical records as well as 
available post service treatment records have been obtained.  
Although the veteran has not been afforded a VA examination 
regarding his claimed hypertension, no such examination is 
required in this case because the medical evidence of record 
is sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim for 
service connection for hypertension.  The Board is also 
unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim for 
service connection.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the claim would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim 
of service connection for hypertension.  


II.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  



Analysis

The veteran contends that service connection is warranted for 
hypertension because it began as a result of his service-
connected diabetes insipidus.  

In this regard, it is noted that service medical records do 
not show elevated blood pressure readings or a diagnosis of 
hypertension.  The veteran's blood pressure reading on 
separation examination in July 1968 was 118/78.  On VA 
examination in January 1969, his blood pressure reading was 
124/60.  Moreover, a review of VA medical records fails to 
show a single elevated blood pressure reading.  A December 
2001 consultation report notes a past medical history of 
hypertension but there are no other medical records contained 
in the claims file which show clinical findings of 
hypertension or a history of elevated blood pressure 
readings.  In fact, the veteran's blood pressure reading 
during the December 2001 outpatient visit was 134/88.  
Subsequent records show normal blood pressure readings as 
well and contain no findings of past or present diagnoses of 
hypertension.  Thus, a current hypertension disability has 
not been shown.  He reportedly has been told that he had 
hypertension but the record does not confirm that history and 
there is no evidence of hypertension related to service 
connected disability.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board therefore believes that in the absence of a 
diagnosis of hypertension, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As there is no current diagnosis of hypertension, there is 
naturally no medical opinion that purports to relate such a 
diagnosis to the veteran's military service or to the 
service-connected diabetes insipidus.  The primary evidence 
in support of the veteran's claim comes from his own 
contentions and his history.  However, although he is 
competent to report on his symptoms, as a lay person without 
medical training, the veteran is not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. at 494-5.  As noted he 
has been instructed on the evidence needed to support his 
claim, and has not submitted competent evidence of 
hypertension due to service connected disability.

Accordingly, the Board must conclude that service connection 
is not warranted for hypertension, including as secondary to 
diabetes insipidus.  In reaching this decision, the Board has 
a considered the doctrine of reasonable doubt, but has 
concluded that it is not applicable to the claim because the 
preponderance of the evidence is against the claim.  


III.  New and Material Evidence

Entitlement to service connection for defective vision was 
denied in an unappealed rating decision dated in February 
1969 on the basis that on VA examination in January 1969, 
vision testing revealed normal 20/20 vision.  Moreover, the 
RO noted that defective vision was a constitutional or 
developmental abnormality and not a disability for which VA 
compensation is payable.  There was notice and no timely 
appeal was filed.  This is the last final denial.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The veteran's present claim to reopen was received in 
March 2001, so this new amendment does not apply to this 
case.  

The evidence added to the record since the February 1969 
final RO decision includes the veteran's own statements 
linking defective vision to military service or to service-
connected diabetes insipidus.  This is not competent evidence 
of the claimed disability or of a nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's statements are not so significant by 
themselves or in the context of the evidence previously of 
record that they must be considered to fairly decide the 
merits of the claim.  

On VA examination in November 2002, the veteran indicated 
that he had vision problems.  He said that his vision had 
deteriorated over the years but that with glasses and 
bifocals he was able to read and see without difficulty.  Eye 
examination revealed that his pupils were PERRLA (equal, 
round, and reactive to light and accommodation).  

No other medical evidence has been submitted which 
demonstrates that the veteran has a current vision problem 
which began during service or was caused by service-connected 
diabetes insipidus.  

Thus, the Board must conclude that none of the medical 
evidence added to the record is so significant, alone or in 
combination with the old evidence, that it must be considered 
in order to fairly decide the merits of the claim.  

Accordingly, reopening of the claim is not in order.  


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes insipidus is denied.  

New and material evidence not having been received, reopening 
of the claim for service connection for defective vision is 
denied.  


REMAND

The veteran claims that an increase in the current 20 percent 
rating for diabetes insipidus is warranted.  

In this regard, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Specifically, the veteran has 
not been informed of the applicable schedular criteria for 
the claim of an increased rating for diabetes insipidus at 
any time during the appeal period.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a higher disability rating and an effective 
date.  

With regard to the veteran's claim of service connection for 
a thyroid disorder as secondary to diabetes insipidus, it is 
noted that on VA endocrinology examination in May 2001, he 
related a history of diabetes insipidus following a head 
injury.  It was noted that the veteran's treatments consisted 
of four sprays of "DDAVP" three times a day.  He also took 
a daily dose of Synthroid for replacement thyroid hormone.  
The diagnosis was hypopituitarism requiring replacement of 
anti-diuretic hormone, thyroid hormone and testosterone.  
Subsequent records, including a December 2001 VA 
endocrinology record, notes that the veteran was seen for 
diabetes insipidus, hypothyroid secondary and hypogonadism.  

The Board notes the RO has not afforded the veteran a VA 
examination or arranged for a review of the claims file by a 
physician or physicians with appropriate expertise to 
determine if the veteran's thyroid condition is etiologically 
related to service-connected diabetes insipidus.  Therefore, 
the Board has determined that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.  

With respect to the claim for service connection for 
sciatica, claimed as secondary to diabetes insipidus, it is 
noted that the veteran has a history of calcified hematomas 
which were surgically removed following injection therapy for 
diabetes insipidus.  A December 2001 VA medical record 
reflects that the hematomas were removed in the 1970's and 
were overlying the sciatic nerve on the left and right.  The 
examiner indicated that the pain that the veteran currently 
had was similar to the pain he had at that time.  The veteran 
had low back pain over the surgical site of the removal of 
the hematomas on the left.  Musculoskeletal examination 
revealed marked tenderness on palpation of that site.  The 
examiner also noted that the veteran was involved in a 
railroad accident where he sustained a whiplash injury.  
Since that time he had low back pain with intermittent 
radiation into the left leg.  

On VA neurology examination in December 2003, the diagnostic 
impression was that the veteran's pain in the lumbar area was 
not due to excision of the hematomas.  The examiner indicated 
that the scars were unsightly and tender but not resulting in 
significant neurologic disability.  The examiner felt that 
the back and neck pain were related to the accident in 1996 
and was not service-connected in nature.  

In the opinion of the Board, at the examiner's opinion did 
not adequately address whether it is at least as likely as 
not that the current sciatica was chronically worsened by the 
scars from the excised hematomas.  The Board is of the 
opinion that another VA examination of the veteran is 
therefore required.  

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for an increased rating for diabetes 
insipidus, including the applicable 
schedular criteria for the disorder, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of the veteran's 
thyroid disorder and the extent of the 
diabetes should be assessed.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the thyroid disorder 
is etiologically related to service or 
was caused or chronically worsened by a 
service-connected disability, including 
diabetes insipidus.  All pertinent 
symptoms and findings referable to the 
diabetes should be set forth.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
sciatica.  The claims folder must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that sciatica was caused or chronically 
worsened by his service-connected 
diabetes insipidus, including hematomas 
from injections to treat the condition.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  The RO should then review the claims 
files to ensure that all of the above 
requested development has been completed.  
In particular, it should ensure that the 
VA examination reports comply fully with 
the above instructions, and if not, it 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO should also undertake any 
other development it determines to be 
warranted.  

6.  Then, the RO should readjudicate the 
veteran's remaining claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


